Citation Nr: 0208581	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969 and from July 1969 to December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The matter was previously before the Board in December 2000. 
The issue was remanded for further development pursuant to 
the Veteran's Claims Assistance Act (VCAA) and having been 
completed; the matter is now ready for disposition before the 
Board.

During the pendency of the appeal the veteran relocated to 
Texas and the Houston RO is now the agency of original 
jurisdiction.  It is further noted that the veteran's claims 
of entitlement to service connection for tinnitus and 
bilateral hearing loss were granted in a March 2002 rating 
decision.  Therefore, the matters are no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran served in Vietnam between March 1968 and 
March 1969 and between October 1972 and March 1973.

3.  There is no competent medical diagnosis of a skin rash 
that is causally or etiologically related to an injury or 
disease suffered in service or as a result of exposure to 
herbicides such as Agent Orange.




CONCLUSIONS OF LAW

1. The veteran is presumed to have been exposed during his 
period of service to a herbicide agent. 38 U.S.C. § 1116(f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); 38 U.S.C. § 1116(a)(3) (2002).

2. A skin rash, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C. §§ 
1110, 1112(c), 1113, 1116, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2001), as amended by 66 Fed. Reg. 
45,620, 45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on December 27, 2000, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

The veteran contends that he is entitled to service 
connection for a skin rash, claimed as a result of exposure 
to herbicides, including Agent Orange.  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by service.  38 U.S.C. § 
1110 (2002); 38 C.F.R. § 3.303 (2001).  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

Initially, the Board finds that based on the medical evidence 
of record, the veteran does not have one of the listed 
diseases in order to establish service connection by 
presumption, based on herbicide exposure. 38 C.F.R. 
§ 3.309(e).  Thus, the Board proceeds with determining 
service connection on a direct causation basis. 

The veteran served in Vietnam from March 1968 to March 1969 
and from October 1972 to March 1973. The veteran's DD-214 
reflects the veteran received the Vietnam Campaign Medal, the 
Vietnam Service Medal, the National Defense Service Medal, 
Republic of Vietnam Commendation Medal, and the Republic of 
Vietnam Gallantry Cross Unit Citation with Palm. Therefore, 
having served in the Republic of Vietnam, the veteran is 
presumed to have been exposed during his period of service to 
a herbicide agent. 38 U.S.C. § 1116(f). 

Service medical records reflect that upon enlistment 
examination in November 1966 and separation examination in 
November 1976, no skin disorders were noted.  No skins 
disorders were noted on examinations in October 1967, 
September 1968, March 1969, May 1971, October 1972, August 
1974, April 1975, and August 1975. The veteran's service 
medical records indicated that in September 1967 the veteran 
had a blister on his right heel and a rash on his ankle.  
Service medical records are devoid of any other complaints of 
or treatment for a skin disorder.  

The earliest records of post-service treatment for a skin 
rash are dated in 1998.  Even considering the veterans 
statements that he first noted a skin eruption on his legs in 
1968 and that the disability began in January 1976, there 
were no manifestations of a chronic disease in service or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection pursuant to 38 
C.F.R. § 3.303(b).

VA treatment records dated between April 1998 and March 2001 
indicate that the veteran was first diagnosed with non-
specific skin eruptions in April 1998.  No etiology or 
causation was given. The records reflect follow-up treatment 
in August 1998, December 1998, and February 1999.  An April 
1998 Agent Orange Registry Examination found inflammatory 
papules scattered on both legs.  An August 1998 VA 
examination diagnosed the veteran with seborrheic keratosis 
and subcutaneous nodules, which most likely represented 
lipomas.

The veteran was afforded an examination performed by QTC 
Medical Services in September 2001. The claims folder was 
reviewed. The veteran was diagnosed with right leg skin rash 
most likely tinea, right temple and left arm sebaceous cysts.  
In the initial examination report, the examiner did associate 
the skin rash to service.  In an addendum, however, prepared 
approximately two months later, the examiner opined, "it is 
not likely that the veteran's current disability of a skin 
rash and the sebaceous cyst is related to his military 
service from 1967-1976."  The examiner concluded that based 
on the physical examination of the veteran there was no 
evidence of any chronic skin condition and that sebaceous 
cysts had only been present in the last five to six years.  
Dispositive weight is accorded to the addendum primarily 
because the narrative in the initial report clearly tended to 
support no linkage to service.  Therefore, the undersigned 
concludes that the conclusion in the initial report because 
it was inconsistent with the text was the result of a 
grammatical oversight.  No significance is attached to the 
absence of a signature on the initial report or the addendum.  
In this connection, the examiner was identified on each 
document.  Moreover, the representative submitted two written 
statements subsequent to the reports in which no comment was 
directed to this circumstance.

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
skin rash, to include as a result of exposure to herbicides, 
is not warranted.  Specifically, upon QTC examination in 
September 2001, the veteran's skin rash was not found to be 
related to service.  In essence, there has been no showing 
that the veteran's current skin rash is related to a personal 
injury suffered or disease contracted in the line of duty, or 
as a result of exposure to herbicides, during his active 
military service, nor may it be presumed to have so incurred. 
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and his claim must be denied. 


ORDER

Service connection for a skin rash, to include as a result of 
exposure to herbicides, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

